EXHIBIT 10.11

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement is entered into as of____________, between
_______________ (“Optionee”), and Medix Resources, Inc. (the “Company”),
pursuant to the Company's 2003 Stock Incentive Plan (the “Program”) and the
Supplemental Stock Incentive Plan, which constitutes Part II of the
Program.  The Program, insofar as it is applicable to this Option Agreement
(this “Agreement”), including, without limitation, the General Provisions of the
Stock Incentive Plan and Part II of the Program, are hereinafter collectively
referred to as the “Plan”.  

 

The Board of Directors of the Company has determined that Optionee is eligible
and deserving of an award under the Plan.  This Stock Option Agreement (this
“Agreement”) is subject to the terms of the Plan in all respects, and specific
reference shall be made to the Plan in determining Optionee's rights and
obligations hereunder.  Capitalized terms, which are used herein and not
otherwise defined, shall have the meanings set forth in the Plan.  This
Agreement is made by and between the Company and Optionee as follows:

 

1.  Grant.  

 

Grant Date:_____________

Number of Shares:_____________

 

Expiration Date: _____________

 

 

Exercise Price: $___per share

 

Vesting Schedule: _____________

 

 

 

The options are not incentive stock options under the Internal Revenue Code of
1986, as amended.

 

2. Exercise.  Subject to the provisions of this Agreement and the Plan, the
Options granted hereby shall vest and become exercisable as set forth
herein.  To the extent exercisable, these Options may be exercised in whole or
in part at any time and from time to time until fully exercised or until the
Option expiration date set forth above or until these Options otherwise
terminate under the Plan.

 

3. Non-Transferable.  These Options may be exercised only by Optionee, his
guardian or legal representative during Optionee's lifetime and, thereafter, as
provided in the Plan.  Neither these Options nor any portion thereof or interest
therein may be sold, pledged, assigned or transferred in any manner other than
by will or by the laws of descent and distribution, and then only within the
limitations set forth in the Plan.

 

4. Payment.  Exercise of these Options shall not be effective until the Company
or a designee thereof has received written notice of exercise, specifying the
number of whole shares of the Company's Common Stock (the “Shares”) to be
purchased or otherwise received.  Such notice shall be accompanied by full
payment of the aggregate exercise price for the number of Shares so purchased:
(i) by certified or bank cashier's check payable to the order of the Company; or
(ii) if permitted by the Plan Administrator: (a) by Shares owned by Optionee for
more than six months and valued at their then Fair Market Value as determined by
the Plan Administrator in accordance with Section 4 of Part I of the Program
(“Fair Market Value”); or (b) by “cashless exercise” as provided in Article 18
of the Program Upon a partial exercise of these Options, this Agreement shall be
automatically amended to reduce the number of Shares covered by these Options by
the number of Shares so purchased without the necessity of the execution of a
new agreement or a formal written amendment of this Agreement.  The Plan
Administrator's records regarding the number of Shares remaining to be exercised
under this Agreement shall control and not be subject to challenge by Optionee
absent bad faith or malfeasance by the Plan Administrator.

 

5. Certain Taxes.  Optionee authorizes the Company to withhold, in accordance
with applicable law, from any Option Shares to be issued to Optionee upon
exercise by Optionee of all or a portion of these Options, if necessary, a
number of Shares based on their Fair Market Value equal to the amount of any
taxes required to be withheld by any federal, state or local law or regulation
as a result of the exercise of these Options.  

 

 6. Compliance with Securities Laws.  Optionee agrees that the Shares acquired
upon exercise of these Options shall be acquired for his or her own account for
investment purposes only and not with a view to any distribution or public
offering thereof within the meaning of the Securities Act of 1933 (the “Act”) or
applicable state securities laws.  If the Company so determines, any stock
certificates issued upon exercise of these Options shall bear a legend to the
effect that the Shares have been so acquired.  The Company shall not be required
to bear any expenses of compliance with the Act, applicable state securities
laws or the rules and regulations of any national securities exchange or other
regulatory authority in connection with the registration, qualification or
transfer, as the case may be, of these Options or any Shares acquired upon the
exercise thereof.  The Company may legend the stock certificates evidencing
Shares acquired pursuant to the Plan in such manner it deems appropriate to
carry out the intent and purposes of the Plan.  The foregoing restrictions on
the transfer of the Shares shall not apply if (a) the Company shall have been
furnished with an opinion of counsel satisfactory in form and substance to the
Company to the effect that such transfer will be in compliance with the Act and
other applicable securities laws, or (b) the Shares shall have been duly
registered in compliance with the Act and other applicable securities laws.

 

7. Acceptance of the Plan.  Optionee hereby approves and accepts the terms,
conditions, and provisions of this Agreement and the Plan and agrees to be bound
hereby and thereby, and further agrees that his or her executors,
administrators, heirs, and successors shall be bound hereby and
thereby.  Without limitation of the foregoing, the Optionee hereby agrees,
individually and for his or her executors, administrators, heirs, and successors
that all decisions or interpretations of the Plan Administrator with regard to
any and all aspects of the Plan and the administration thereof shall be binding,
conclusive and final.

 

8. Address for Notices.  The parties hereto designate as the respective
addresses for the receipt of any notice under this Agreement or the Plan the
addresses set forth below their signatures on this Agreement.

 

9. Conformity With the Plan.  This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan, which
is incorporated herein by reference. Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan. By
executing and returning the enclosed copy of this Agreement, you acknowledge
your receipt of the Plan and agree to be bound by all of the terms of the
Plan.  All definitions stated in the Plan shall apply to this Agreement.

 

10. Use of Services; Successors.  Nothing herein confers any right or obligation
on Optionee to continue rendering services to the Company or shall affect in any
way Optionee's right or the right of the Company, as the case may be, to
terminate Optionee's services at any time.

 

11. Entire Agreement. This Agreement (including the Plan, which is incorporated
herein by reference) constitutes the entire understanding between Optionee and
the Company, and supersedes all other agreements, whether written or oral, with
respect to the acquisition by Optionee of his/her Options and/or Shares.

 

 

MEDIX RESOURCES, INC.

 

 

By: _________________________

Print Name:

Title:

Address:  420 Lexington Ave., Ste. 1830

                New York, NY  10170

 

OPTIONEE:

 

 

By: _________________________

Print Name:

Address: